DETAILED ACTION
Allowable Subject Matter
Claims 25-30 and 32-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not disclose or suggest the claimed “wherein a time period from a start timing of the continuous printing to a timing when the switching is performed is shorter in a case in which a toner remaining amount, which is an amount of the toner remaining in the container at the start timing of the continuous printing, is a second toner remaining amount than the time period in a case in which the toner remaining amount is a first toner remaining amount, the second toner remaining amount being less than the first toner remaining amount” in combination with the remaining limitations of claims 32-37.
Claims 25-30 stand as allowable for reasons previously set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852